Citation Nr: 1111438	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  03-21 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diverticulosis coli.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for alcohol dependence and substance abuse.

4.  Entitlement to increased ratings for asthma and sinusitis, currently assigned "staged" ratings of 10 percent prior to August 12, 2004, and 30 percent from that date.

REPRESENTATION

Appellant represented by: Darla J. Lilley, attorney


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1978 to May 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Waco RO.  The case was previously before the Board in December 2008, when service connection for a liver disorder manifested by hepatomegaly and a lower abdominal knot/node was denied and the matters of service connection for diverticulosis coli and a back disorder, whether new and material evidence had been received to reopen claims of service connection for alcohol dependence and substance abuse, and entitlement to a rating in excess of 10 percent for asthma and sinusitis were remanded for additional development.  An interim, September 2010, rating decision increased the rating for asthma with allergic reaction and sinusitis to 30 percent, effective August 12, 2004 (the date of the earliest medical evidence showing a higher rating was warranted).

Regarding the claim of service connection for alcohol dependence and substance abuse, the Board notes that governing law has evolved since the June 1995 rating decision that denied service connection for such claim.  Specifically, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that a Veteran may be service connected for a disability resulting from alcohol or drug abuse where such is secondary to, or is a symptom of, a service-connected disability.  Therefore, such claim will be considered on a de novo basis; the issue is characterized accordingly.  [The Veteran is not prejudiced by such handling, as it affords him a broader scope of review than that afforded by the RO.] 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's viral enteritis treated in service was a self-limiting illness (without residuals); a chronic gastrointestinal disability, to include diverticulosis coli, was not manifested in service; and the Veteran's current gastrointestinal disorder, diagnosed as irritable bowel syndrome, is not shown to be related to his service.

2.  The Veteran's back complaints treated in service were self-limiting (without residuals); a chronic low back disability was not manifested in service; arthritis of the lumbar spine was not manifested in the first postservice year; and the Veteran's current lumbosacral spine disability is not shown to be related to his service, to include as due to injury therein.

3.  It is not shown that the Veteran has a current alcohol or substance abuse disability.

4.  Throughout from July 19, 1999, the Veteran's asthma and sinusitis have required daily oral inhalation therapy; at no time during the appeal period has it been manifested by FEV-1 of 40- to 55- percent of the predicted value, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.


CONCLUSIONS OF LAW

1.  Service connection for diverticulosis coli is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

3.  Service connection for alcohol dependence and substance abuse is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.310 (2010).

4.  A 30 percent rating for asthma and sinusitis is warranted from the earlier effective date of July 19, 1999; a rating in excess of 30 percent for such disability is not warranted.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code (Code) 6602 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484- 86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the service connection claims, March 2001, October 2003 and November 2009 letters informed the Veteran of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, the assistance that VA would provide to obtain evidence and information in support of his claims, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  The November 2009 letter (as well as a March 2006 letter) also provided notice regarding disability ratings and effective dates of awards.  (See Dingess v. Nicholson, 19 Vet. App. 473 (2006)).  The Veteran did not receive complete VCAA-compliant notice prior to the initial adjudication of this matter, however, his claim was readjudicated after full notice was issued and after he had opportunity to respond and additional development was completed (curing any notice timing defect).  See September 2010 supplemental SOC (SSOC).

Regarding the alcohol dependence and substance abuse claims, the December 2008 Board remand instructed that the Veteran be provided notice required in claims to reopen under the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, inasmuch as consideration of this matter will be on a de novo basis (in effect, as if the claim was reopened), the question of whether the Veteran received notice adequate under Kent is moot.  Furthermore, as the report of a September 2006 VA posttraumatic stress disorder (PTSD) examination notes that the Veteran has not indulged in substance or alcohol abuse during the past 11 years (throughout the appeal period) (although he had had such problem secondary to his PTSD in the past) and that he (in the past) had problems with substance abuse, notice of the evidence needed to substantiate a claim of secondary service connection is not required.  

Regarding the rating for asthma and sinusitis, in a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Letters in March 2001, October 2003, July 2008, and November 2009 explained the evidence necessary to substantiate this claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  In addition, the July 2008 letter provided the criteria for rating asthma and sinusitis, and the November 2009 letter informed the Veteran of rating and effective date criteria.  He has received the general-type notice described in Vazquez-Flores and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.
The Veteran's service treatment records (STRs) and records from the Social Security Administration (SSA) are associated with the claims file, and pertinent identified postservice treatment records have been secured.  The RO arranged for examinations in April 2002, October 2009 (with addendum later in October 2009) and June 2010 in connection with his increased rating for asthma and sinusitis claim and in October 2009 (with addendum later in October 2009) and June 2010 in connection with his serivce connection for diverticulosis coli and back claims.  The examination reports are adequate as they considered the reported history of the Veteran (which is consistent with the clinical evidence in the claims file), were based on a thorough examination, and noted all complaints and physical findings necessary for a proper determination in the matters on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The RO did not seek a VA examination with respect to the claims of service connection for alcohol dependence and substance abuse.  As there is no competent evidence showing (or suggesting) the Veteran currently has, or at any time during the appeal period has had, such disabilities (the last drug/alcohol use noted was in 1995, thus, prior to the appeal period), even the low threshold standard as to when a VA examination/medical opinion is necessary endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) is not met.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (including arthritis) may be presumptively service connected if manifested to a compensable degree in a specified period of time post-service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Diverticulosis Coli and a Back Disorder

The Veteran's STRs show that no pertinent spine or other musculoskeletal abnormality was noted and that he did not report a history of recurrent back pain or stomach, liver or intestinal trouble in July 1978, when he was examined for entry on active duty.  His March 1985 discharge examination also shows there was no pertinent spine or other musculoskeletal abnormality and no history of stomach, liver or intestinal trouble; he did report recurrent back pain.  The STRs include a May 1979 report of a back injury while loading a forklift.  The assessment was minor muscle strain with contusion.  A May 1980 STR notes that the Veteran was assaulted and his injuries included back trauma.  The assessment included low back strain.  A September 1980 report of back problems also includes an assessment of muscle strain.  The Veteran complained of back pain in June 1982 and the assessment was M/S (musculoskeletal) pain and secondary muscle sprain.  A February 1984 STR notes that the Veteran's musculoskeletal back pain was resolving.  A March 1985 report of back pain shows an assessment of myalgia.  Finally, regarding stomach complaints, STRs show that the Veteran was treated for diarrhea which resolved in August 1981 and for viral enteritis/gastroenteritis in October 1982.  There are no further complaints or manifestations of a gastrointestinal disorder noted in the STRs.  

Postservice treatment records are silent with respect to back complaints or treatment until an August 1991 (approximately 6 years after service) motor vehicle accident.  [Private treatment records note that the Veteran reported an injury earlier in 1991 when he was hit in the back by a Coke bottle; however, he reported that he returned to a normal baseline following that injury.]  Similarly, the initial postservice evidence of stomach complaints is in August 1996, when the Veteran sought treatment for stomach pain.  Postservice records also show that the Veteran's symptoms were diagnosed as diverticulosis coli based on barium enema testing conducted in November 1998.  

An October 2009 report of VA examination notes that the STRs showed diarrhea, viral enteritis and gastroenteritis as well as back complaints and treatment over several years.  X-ray examination showed degenerative changes of the spine.  An e-mail from the examiner dated later that month, after review of the Veteran's claims file, opines that his current gastrointestinal and lumbosacral problems are less likely than not related to military service.  

A June 2010 report of VA digestive disorder examination notes that the Veteran reported that, since he was in the military, he has had abnormal bowel movements and sharp pains in his abdomen and rectum.  The diagnoses included irritable bowel syndrome, at least as likely as not, and diverticulosis coli by history from the Veteran (no documentation).  The examination report notes that the examiner reviewed the claims file; the examiner does not mention the November 1998 barium enema study which found diverticulosis coli.  Regardless, the examiner observes that the Veteran's symptoms were diagnosed as diverticulosis coli after his discharge from military service (in 2000 as erroneously reported by the Veteran).  This postservice finding of diverticulosis coli is consistent with clinical data in the record.  As the opinion of the examiner is otherwise based on an accurate review of the Veteran's medical history, the Board finds that it is adequate for rating purposes.  The examination report includes the following comment/opinion:  

The veteran reported that when he left the military, his diverticula had not yet been discovered, though he had stool abnormalities and abdominal pain at the time.  Only in 2000, when he had a barium colon was the bowel problem attributed to diverticulosis.  

However, it is unlikely that his intestinal disturbance is due to diverticulosis as the latter is usually a silent disorder unless complicated by infection or bleeding.  It is more likely that he had had irritable bowel syndrome for many years, currently classified under the heading of diverticulosis in error.  
A review of the service medical records [STRs] indicates no illness suggestive of diverticulosis coli, or of irritable bowel syndrome, only treatment for viral enteritis.  Thus it is not as likely as not so that the IBS [irritable bowel syndrome] and diverticulosis were caused or aggravated by the Veteran's military service.  

Regarding the back, a June 2010 lumbar spine examination report notes the Veteran's history of treatment for back injuries in service, and that after discharge from service, he started seeking care in approximately 1990 (5 years postservice).  The examiner noted the Veteran's 1991 motor vehicle accident.  The assessment was lumbar spine degenerative disc disease L5-S1 with degenerative changes of the spine at L2, L3, and L5 (by X-ray).  The examiner opined:

The veteran is noted to have had complaints of low back pain following a forklift accident while on active duty.  He was treated once with no further care rendered.  He also had an incident involving a contusion to the mid to lower back.  He was treated again, with no further care rendered.  The separation exam shows a complaint of back pain (no specific area noted) with a normal examination.  He has also had post service MVA [motor vehicle accident] resulting in low back pain.  The veteran has sought off and on care for the spine approximately 5 years after discharge most notably after his MVA.  

Based on the evidence available, it is this examiner's opinion that the veteran's current lumbar spine condition is less likely than not related to his acute conditions while on active duty.

The Board finds that the preponderance of the evidence of record is against a finding that any current gastrointestinal disorder (to include diverticulosis coli and IBS) or back disability is related to the Veteran's service.  Although he was treated for viral enteritis/gastroenteritis and back complaints during service, those problems were acute and transitory (and resolved), as shown by normal spine evaluation and no history of stomach, liver or intestinal trouble on service separation examination, as well as the VA examiner's opinion that the problems in service were acute.  Furthermore, arthritis was not manifested in the first postservice year (so as to trigger application of the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137).  The October 2009 and June 2010 VA examiners opined that it is less likely than not that the claimed current diverticulosis colie/IBS and/or lumbosacral spine conditions are etiologically related to the acute and transitory gastrointestinal and back conditions manifested in service.  The opinions are based on a review of the entire record, and consideration of the Veteran's allegations, and are consistent with the clinical history of the claimed disabilities.  The June 2010 opinions are supported by stated rationale, which cites to the absence of any objective evidence of gastrointestinal and back complaints during the lengthy period before diverticulosis coli and back pathology were initially clinically noted postservice, as well as the intervening event of the postservice MVA.  Hence, the VA opinions are probative evidence in the medical nexus question presented.  See Prejean v. West, 13 Vet. App. 444, 448- 49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Furthermore, there is no competent (medical opinion) evidence to the contrary (i.e., even suggesting that there may be a nexus between the Veteran's current gastrointestinal and/or low back disabilities and his service).  Consequently, the opinions are persuasive.  The evidence of an intervening MVA after which chronic back pathology is first documented postservice is, of itself, compelling evidence against the Veteran's claim for service connection for a back disorder.

The Veteran's accounts of continuing symptomatology since the complaints for which he received treatment in service are inconsistent with clinically recorded data and are obviously self-serving.   Therefore, they are not credible.

The preponderance of the evidence is against the Veteran's claims of service connection for a gastrointestinal disorder (to include diverticulosis coli/IBS) and/ or for a back disability.  Accordingly, the claims must be denied.

Alcohol Dependence and Substance Abuse

STR's show that the Veteran underwent drug/alcohol rehabilitation.  His service personnel records show that he was issued a Letter of Reprimand for DWI (driving while intoxicated), entered drug and alcohol rehabilitation, and it was recommended that he not be retained based on positive urinalysis.  

Postservice records include a June 1994 notation that the Veteran reported his last intake of alcohol was 3 days prior; however, the examiner noted that the Veteran had noticeable alcohol breath odor.  A private treatment record notes that the Veteran's presenting problem was alcohol dependence, and that he was discharged for failure to attend and having more than 4 absences in a row.  

A June 1995 rating decision denied service connection for alcohol dependence based on a finding that such was willful misconduct.  The Veteran did not appeal this rating decision and it became final.  38 U.S.C.A. § 7105.  However, the Federal Circuit subsequently held that a Veteran may be service connected for a disability resulting from alcohol or drug abuse where that abuse is secondary to, or is a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Accordingly, the Veteran's claim of service connection for alcohol dependence/substance abuse is being addressed de novo.  

A September 2006 report of VA PTSD examination notes that the Veteran had abused alcohol and drugs as self medication, but not in the past 11 years.  The examiner opined that the Veteran had had problems with substance abuse secondary to his PTSD symptoms.  VA treatment reports also note that the Veteran's last drug/alcohol use was in 1995.  

A March 2009 statement from the Veteran notes that he drank more alcohol during service to deal with the stress of his assignments as a confidential source for the OSI (Office of Special Investigations).  This resulted in his alcohol dependency and drug habit which led to his release from the military.  After discharge from military service, the Veteran reported that he received three DWIs and had ongoing alcohol related problems for which he received treatment at the Temple VA hospital and which is in a "dormant state."  

The threshold question in this matter is whether or not the Veteran has the claimed disability for which service connection is sought, for without evidence of current (at any time during the pendency of the claim) disability there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence shows that the Veteran has a remote history of alcohol and drug abuse.  However, undisputed evidence reflects his last use of alcohol/drugs was in 1995, many years prior to his instant claim of service connection.  By his own report, his abuse of alcohol and drugs is "dormant."  Consequently, he has not presented a valid claim of service connection for an alcohol/drug abuse disability, and such claim must be denied.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C.A. § 1131, as well as other relevant statutes, only permit payment for disabilities existing on and after the date of application for such disorders.)   As the Veteran has not met the initial threshold requirement of a current diagnosis of an alcohol/drug abuse disability, there is no need to proceed (no basis for proceeding) to further analysis as to whether or not such is a symptom of his PTSD.  

Increased Rating - Asthma and Sinusitis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received in January 2000, the period for consideration is from January 1999 until the present.

Asthma is rated under Code 6602, which provides for a 30 percent evaluation for FEV-1 of 56 to 70 percent of predicted value, or a ratio of FEV-1 to FVC of 56 to70 percent, or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent rating is warranted where FEV-1 is 40 to 55 percent predicted, or FEV-1/FVC is 40 to 55 percent, or with at least monthly visits to a physician for required care for exacerbations, or with intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  38 C.F.R. § 4.97.  In the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.  38 C.F.R. § 4.97, Note following Diagnostic Code 6602.  The post-bronchodilator findings from the pulmonary function tests (PFTs) are used when evaluating the pulmonary function test results.  See 38 C.F.R. § 4.96(d)(5).

The Veteran was awarded service connection for asthma with allergic rhinitis and sinusitis, rated 10 percent, by rating decision in November 1992.  The instant claim for increase was received by VA in January 2000.  

Private records show that the Veteran was initially prescribed daily oral inhalation therapy (flunisolide - 2 puffs BID (twice daily)) on July 19, 1999; thus, within the one year period prior to receipt of his claim for increase.  Prior to this date, the clinical evidence shows that the treatment for the Veteran's asthma and sinusitis was albuterol prn (as needed).  Private and VA treatment records also show that daily oral inhalation therapy had been prescribed essentially continuously from July 19, 1999 to the present.  The medications (corticosteroids) have been variously prescribed as flunisolide, azmacort, triamcinolone, and mometasone.  

An April 2002 report of VA respiratory examination notes that review of the Veteran's medical records found he was on albuterol and steroid inhalers on a prn basis.  [As noted above, the contemporaneous clinical evidence shows that albuterol was prescribed on a prn basis; however, the steroid inhalers are prescribed on a daily use basis.]  The Veteran's pulmonary function post-bronchodilator therapy for FEV-1 was 90 percent predicted and FEV-1/FVC was an 116 percent.  

An October 2009 report of VA respiratory examination notes that the Veteran used albuterol and asthmacort, which helped without side effects.  He complained of being short of breath on climbing stairs but not with walking, occasionally coughing yellow sputum, and flare-ups with cold weather.  The diagnosis was asthma type symptoms with SOB (shortness of breath), wheezing, and coughing.  The Veteran's pulmonary function post-bronchodilator therapy for FEV-1 was 77 percent predicted and no FEV-1/FVC value was provided.  The examiner noted that the Veteran would not follow instructions as given and exerted poor effort.  The interpretation was restrictive pattern, mild impairment.  The examiner further noted there was no significant bronchodilator response and there was mild decrease in the diffusion capacity.  

A June 2010 report of VA otolaryngology examination notes that the Veteran reported that his last antibiotic prescription for a sinus infection was about a year prior.  Ear, nose and throat examination revealed significant nasal septal deviation present to the left side, estimated at 50 - 60 percent nasal obstruction present on the left side primarily from obstruction of airflow from deviated nasal septum.  There was mild swelling involving bilateral inferior turbinates that appeared to not significantly impact the Veteran's nasal airway.  There were no nasal polyps, no mucous in the nose or nasopharynx, and no nasal crusting.  A computed tomography (CT) scan of paranasal sinuses showed bilateral ethmoid mucoperiosteal thickening, left greater than right, and complete opacification of the right maxilary sinus.  Minimal mucoperiosteal thickening was noted in the left maxillary sinus.  Bilateral frontal and sphenoid sinuses were well aerated and the nasal septum appeared minimally deviated to the left side.  There was minimal mucoperiosteal thickening of the left ostiomeatal unit, the right ostiomeatal unit was widely patent, and there was an incidental right nasal concha bullosa.  The overall impression was severe, chronic sinusitis with complete opacification of the right maxillary sinus, moderate mucoperiosteal thickening of bilateral ethmoid sinus, and minimal mucoperiosteal thickening of the left maxillary sinus.  The diagnoses were chronic right maxillary sinus, chronic bilateral ethmoid sinusitis, deviation of nasal septum, and allergic rhinitis.  

A June 2010 VA respiratory examination report notes that the Veteran reported wheezing 4-5 times a week and using an albuterol inhaler at least once or twice each episode.  He also reported using a steroid inhaler daily for nasal allergies, fluticasone nasal spray.  He reported getting out of breath climbing stairs daily, not just during an asthma exacerbation.  He reported no major flare-ups of asthma in the past year and only mild to moderate symptoms, 2-3 times a day, five days a week.  The examiner noted that the Veteran has not required a steroid inhaler for prevention and his doctor has apparently not been asked for a change in medication.  The diagnoses included bronchial asthma, moderate.  The examiner commented that the Veteran's asthma appears to be fairly mild and that he did use an inhaler about five times a week, but did not appear to have severe or prolonged episodes.  The examiner commented that the Veteran's shortness of breath with stairs was unrelated to his asthma as it seemed to occur whether he has asthma or not, by his description.  The Veteran's pulmonary function post-bronchodilator therapy for FEV-1 was 78 percent predicted; no FEV-1/FVC value was given.  The interpretation was normal spirometry, there is no significant bronchodilator response.  

A September 2010 rating decision increased the Veteran's rating for asthma with allergic reaction and sinusitis from 10 to 30 percent effective August 12, 2004, the date of the earliest medical evidence showing entitlement to a higher rating.  Specifically, the increased rating was based on an August 12, 2004 private treatment report which showed daily treatment with inhilational or bronchodilator therapy, or; inhalational anti-inflammatory medication.  

As was noted above, the clinical evidence shows that the Veteran initially had daily oral inhalation therapy (flunisolide - 2 puffs BID (twice daily)) prescribed on July 19, 1999, thus, within one year prior to the receipt of his claim for an increased rating, and that such has been prescribed virtually throughout the appeal period.  Accordingly, the increased 30 percent rating assigned from August 12, 2004 is warranted from the earlier effective date of July 19, 1999.  

It is not shown that at any time during the appeal period FEV-1 was 40 to 55 percent of predicted on valid testing, that Fev- 1/FVC was 40 to 55 percent of predicted, that the disability required monthly physician visits for care of exacerbations, or that it required intermittent (at least 3 per year) courses of systemic corticosteroids.  Consequently, the next higher, 60 percent, rating is not warranted for any period of time under consideration.  

In this regard, it is noted that the Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria (which require consideration of specified .diagnostic studies).  As the diagnostic criteria for rating these disabilities require certain specified clinical data (results of diagnostic studies) for the criteria for specific ratings to be met, the Veteran is not competent to establish by his own assertions that he meets the schedular requirements for a higher rating in the absence of the diagnostic findings required for such rating. 

A higher (50 percent) rating may alternatively be assigned for sinusitis under Code 6514 following radical surgery with chronic osteomyelitis, or with near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Although the June 2010 VA otolaryngology examination report included a diagnosis of chronic bilateral ethmoid sinusitis and the CT scan included an impression of severe, chronic sinusitis, the evidence does not show that at any time during the appeal period the Veteran has undergone surgery for sinusitis or has had symptoms that approximate the criteria for the 50 percent rating.  

The Board has also considered whether referral of this matter for extraschedular consideration is warranted.  As the manifestations of the Veteran's asthma and sinusitis are entirely encompassed by the schedular criteria in Code 6602, the Board finds that the schedular criteria are not inadequate, the disability picture is not exceptional, and that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, although a December 2010 VA Form 9, Appeal to Board of Veterans' Appeals, states that the evidence supports the Veteran's claims, including for TDIU (total disability based on individual unemployability), the evidence (see June 2010 VA examination report) shows that he is employed (by VA), and the matter of entitlement to a TDIU rating is not raised by the overall record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for diverticulosis coli is denied.

Service connection for a back disorder is denied.

Service connection for alcohol dependence and substance abuse is denied.

An increased (30 percent) rating is granted for the Veteran's asthma and sinusitis from the earlier effective date of July 19, 1999, subject to the regulations governing payment of monetary awards; a rating in excess of 30 percent for asthma and sinusitis is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


